107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dale HOXWORTH, Appellant,v.IMPERIAL HOLLY CORPORATION, Appellee.
No. 96-1713.
United States Court of Appeals, Eighth Circuit.
Feb. 12, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Dale Hoxworth appeals the district court's1 denial of his motion for a new trial after a jury returned a verdict in favor of the defendant in his diversity action.  Having carefully reviewed the record and the parties' submissions on appeal, we conclude that the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri